DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2020 and 01/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 10 recites “a second ratio of the intensity of blue light to non-blue light” which Examiner suggests amending to “a second ratio of intensity of blue light to non-blue light”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Line 2 recites “the user’s eye” and “said user’s eye” which Examiner suggests amending to “the eye of the user”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Lines 3-4, 5-6, 7-8, 9-10, and 11-12 all recite “the second ratio of intensity of blue light to intensity of non-blue light” which Examiner suggests amending to “the second ratio of intensity of blue light to non-blue light”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 13, 14, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the intensity of blue light" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of just an intensity of blue light, only an intensity of blue light to non-blue light.  Examiner suggests amending to “an intensity of blue light” and has interpreted the limitation as such.
Claim 14 recites the limitation "the pupil parameter of an individual biometric model" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a pupil parameter of an individual biometric model.  Examiner suggests amending to “a pupil parameter of an individual biometric model”.
Claim 13 depends on claim 14 and thus is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claims 16-18 each depend on themselves, as such, it is unclear as to the entire scope of the claim and thus it does not particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Examiner notes that claims 16-18 of the current set of claims filed on 10/04/2021 are the same as claims 17-19 of the original set of claims filed on 05/08/2020 and claim 16 of the original set of claims filed on 05/08/2020 seems to be missing from the current set of claims filed on 10/04/2021.  For purposes of examination, Examiner has interpreted claims 16-18 to be system claims, where claim 16 is dependent on claim 1, claim 17 is dependent on claim 16, and claim 18 is dependent on claim 17, however, Examiner suggests amending the claims with the original version of the claims filed on 05/08/2020 and clearly indicate whether original claim 16 (filed on 05/08/2020) is actually canceled or not.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
With regards to claim 1, the closest prior art Loughlin-McHugh et al. (US 2017/0048244) discloses instructing the camera to capture a first image of the eye while the display projects light at a first ratio of intensity of blue light to non-blue light into the eye, instructing the display to change the first ratio to a second ratio of intensity of blue light to non-blue light, instructing the camera to capture a second image of the eye while the display projects the second ratio of intensity of blue light to non-blue light, determine a first difference between a first pupil parameter associated with the first image and another pupil parameter, determining a second difference between a second pupil parameter associated with the second image and another pupil parameter, and based on the differences, determine a liveness of the user.  However, Loughlin-McHugh et al. does not capture the first image, determine the first difference, and based on the first difference, change the first ratio to the second ratio, and then capture the second image, where when the second difference (determined between the second pupil parameter associated with the second image and a target pupil parameter) is determined to be below a target threshold, a biometric characteristic of the user is determined.  Rennaker et al. (US 2015/0245766) discloses the concept of emitting a first ratio of intensity of blue light to non-blue light into a user’s eye, measuring a first pupil parameter, emitting a second ratio of intensity of blue light to non-blue light, measuring a second pupil parameter, and calculating an isolated melanopsin response by comparing the user’s pupillary responses after the emitted light, however, there is no mention of determining a first difference between the first pupil parameter and a target pupil parameter and based on the first difference, changing the first ratio to the second ratio, nor is there any mention of determining a second difference between the second pupil parameter and the target pupil parameter and based on a determination that the second difference is below 
With regards to claims 2-7 and 9-12, they are dependent on claim 1.
Claims 8, 13, 14, and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claims 8, 13, 14, and 16-18, they are dependent on claim 1 (for claims 16-18, see 112(b) rejection above on Examiner’s interpretation of the claims).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662